t c memo united_states tax_court sam t jewell petitioner v commissioner of internal revenue respondent docket no 25467-12l filed date david j looby for petitioner ann louise darnold for respondent memorandum opinion kerrigan judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date the notice_of_determination sustained the filing of a notice_of_federal_tax_lien nftl dated date in garvin county oklahoma regarding petitioner’s unpaid sec_6672 trust fund penalty liabilities for taxable periods ending date june september and date march june september and date and date tax periods at issue petitioner does not dispute the underlying sec_6672 trust penalty liabilities for the tax periods at issue the issues for consideration are whether we have jurisdiction to review the date nftl filed in garvin county with respect to petitioner’s unpaid income_tax_liability whether we have jurisdiction to review other nftls filed in other oklahoma counties on date regarding petitioner’s same foregoing unpaid sec_6672 trust fund penalty liabilities and whether respondent’s determination to sustain the nftl filed in garvin county regarding petitioner’s unpaid sec_6672 trust fund penalty liabilities for the periods at issue was an abuse_of_discretion unless otherwise indicated all section references are to the internal_revenue_code as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background this case was fully stipulated under rule the stipulated facts are incorporated in our findings by reference petitioner resided in murray county oklahoma when he timely filed his petition petitioner does not own any other residences in oklahoma petitioner’s background petitioner is the sole shareholder of numerous subchapter_s_corporations s_corporations which operate nursing home facilities in the following oklahoma counties cleveland garvin kingfisher logan murray oklahoma pittsburg seminole and stephens during except for his personal_residence in murray county petitioner did not hold record title in his own name as to any other real_property located in these oklahoma counties petitioner owned a commercial building in carter county oklahoma by way of his stock ownership_interest in western hills residential retirement care center inc record title to that building was not held in petitioner’s name on date petitioner by way of his stock ownership_interest in seminole nursing home inc purchased a commercial building in seminole county record title to that building was not held in petitioner’s name petitioner through his wholly owned s_corporation lindsay manor nursing home inc operated a nursing home facility in garvin county oklahoma the property on which that facility is located is leased from an unrelated partnership the initial five-year term of that lease covered from date through date the nftls for the tax periods at issue respondent determined that petitioner was liable for trust fund penalty liabilities pursuant to sec_6672 with respect to unpaid employment_tax liabilities owed by several of his nursing homes on date respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 informing petitioner that an nftl had been filed in garvin county garvin county nftl pincite a m on that day regarding his unpaid trust fund penalty liabilities for the tax periods at issue and his unpaid income_tax_liability as of date the date when the garvin county nftl was prepared and executed petitioner’s unpaid trust fund penalty liabilities totaled over of dollar_figure million on date petitioner submitted a form request for a collection_due_process or equivalent_hearing petitioner requested a collection_due_process cdp hearing to be conducted in person and stated that he could not pay the balance and was seeking an offer-in-compromise petitioner’s request included an attachment explaining that petitioner owned no real_property in garvin county oklahoma on date respondent also filed other nftls in the following oklahoma counties cleveland kingfisher logan murray oklahoma pittsburg seminole and stephens additional nftls these additional nftls were all filed after a m on that day and covered petitioner’s same unpaid trust fund penalty liabilities that were the subject of the garvin county nftl on date respondent received from petitioner another form requesting a separate cdp hearing for each additional nftl each of petitioner’s additional cdp hearing requests was mailed by petitioner on date and received by respondent on date on date a settlement officer sent petitioner a letter explaining that he did not qualify for a cdp hearing for his individual income_tax_liability because an nftl regarding his unpaid income_tax_liability had been filed on date in fannin county texas on date petitioner’s representative sent a letter to the settlement officer stating that he agreed that petitioner could not challenge the original nftl filed on date but contended that petitioner could challenge his income_tax_liability which was covered by the garvin county nftl petitioner’s cdp hearing on date a settlement officer sent petitioner a letter informing him that his cdp hearing request was received and that he would call petitioner’s representative on date pincite a m the letter requested the following information a completed form 433-a collection information statement for wage earners and self-employed individuals copies of petitioner’s last three months’ bank statements and canceled checks verification of three attempts to secure financing proof of payment of estimated_taxes for the periods ending date and a proposal to resolve the outstanding liabilities and documentation supporting any issues petitioner might want to discuss petitioner’s counsel responded to the settlement officer’s letter and explained that petitioner did not seek a collection alternative but intended to challenge the appropriateness of the nftls filed in counties where petitioner did not own real_property at the time the nftls were filed on date a telephone cdp hearing was held between the settlement officer and petitioner’s representative petitioner’s representative did not challenge the existence or amount of the underlying liabilities rather petitioner’s representative challenged the validity of the nftl filings the settlement officer and petitioner’s representative agreed to have another conference call the following week on date and in the interim petitioner’s representative would provide the settlement officer with additional information supporting petitioner’s contentions petitioner’s representative sent the settlement officer a letter enclosing materials supporting petitioner’s argument that the nftl filings were not valid during their telephone conference call on date petitioner’s representative told the settlement officer that the multiple nftls filed in various oklahoma counties were creating problems for petitioner with bankers and the media the settlement officer responded that the nftls were supposed to put the public on notice as to the government’s claim for unpaid taxes against petitioner on date respondent issued a notice_of_determination sustaining the garvin county nftl filing in the notice_of_determination the settlement officer confirmed that he had verified that all requirements of applicable law and administrative procedure had been met he denied petitioner’s request for withdrawal of the nftl the settlement officer noted although the filing of a n nftl in a location other than those designated by the state may be unnecessary and considered overkill there is no prohibition or restriction in filing nftls in other locations the attachment also states that the filing of the nftls was necessary and in accordance with legal and procedural requirements thereby balancing the government’s need to efficiently collect the tax_liability with petitioner’s legitimate concerns of intrusiveness on date petitioner timely filed a petition contending that the nftl filings were based on numerous errors petitioner did not dispute the underlying liabilities in his petition on date petitioner filed a petition with the united_states bankruptcy court for the eastern district of oklahoma pursuant to u s c chapter on date this court ordered that pursuant to u s c sec_362 all proceedings were automatically stayed on date the court ordered that the automatic_stay of proceedings in this case was lifted i federal_tax_lien discussion the federal government obtains a federal_tax_lien against the property and rights to property whether real or personal of a taxpayer with an outstanding tax_liability whenever a demand for payment has been made and the taxpayer neglects or refuses to pay sec_6321 122_tc_287 sec_6320 requires the secretary to provide written notice to a taxpayer when the secretary has filed an nftl against the taxpayer’s property and property rights see also sec_6323 sec_6323 contemplates that the commissioner will file separate nftls if a taxpayer owns real_property in more than one state and the commissioner may file separate nftls in different counties or other governmental subdivisions within a state as designated by the laws of the state see eg 126_tc_183 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6320 sec_6320 imposes a qualification on subsection b by providing a person shall be entitled to only one hearing under this section with respect to the taxable_period to which the unpaid tax specified in subsection a a relates a taxpayer who fails to make a timely request for a cdp hearing is not entitled to a cdp hearing sec_301_6320-1 and proced admin regs sec_301_6320-1 q a-b1 proced admin regs provides that i f the taxpayer does not timely request a cdp hearing with respect to the first filing of a n nftl the taxpayer forgoes the right to a cdp hearing with appeals and judicial review of the appeals determination with respect to the nftl sec_6330 requires the settlement officer to consider the following during a cdp hearing whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary see also sec_6320 117_tc_183 sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein see also 118_tc_365 ndollar_figure aff’d per curiam 329_f3d_1224 11th cir the settlement officer is not required to give the taxpayer a copy of the verification that the requirements of an applicable law or administrative procedure have been met see 118_tc_162 if the taxpayer requests a cdp hearing the hearing is conducted by an impartial officer_or_employee of the appeals_office sec_6320 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection action sec_6320 sec_6330 once the settlement officer makes a determination the taxpayer may appeal the determination to this court sec_6320 sec_6330 ii standard of review where the validity of the underlying tax_liability is properly at issue we review the matter de novo 114_tc_604 114_tc_176 the court reviews administrative determinations by the internal_revenue_service appeals_office regarding nonliability issues for abuses of discretion 131_tc_197 goza v commissioner t c pincite petitioner does not challenge the underlying liabilities and therefore the standard of review is abuse_of_discretion when the standard of review is abuse_of_discretion we consider whether the appeals office’s determination was arbitrary capricious or without sound basis in fact or law see e g 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 the court does not conduct an independent review and substitute its judgment for that of the settlement officer murphy v commissioner t c pincite rather if the settlement officer follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at when faced with a question of law the standard of review makes no difference because we must reject erroneous views of the law 124_tc_69 iii scope of review respondent contends that the court should consider the administrative record only when the standard of review is abuse_of_discretion and therefore not admit exhibits 57-j through 60-j the court has previously held that it is not required to apply a limited standard of review and may accept evidence outside the administrative record in cdp cases see 123_tc_85 rev’d 439_f3d_455 8th cir see also murphy v commissioner t c pincite the broad scope of review in robinette is not controlling in the first eighth and ninth circuits see 682_f3d_149 1st cir rev’g 135_tc_393 568_f3d_710 9th cir aff’g in part as to this issue tcmemo_2006_ 439_f3d_455 the court_of_appeals for the tenth circuit has not specifically addressed this issue our review will not be limited to the administrative record petitioner contends that exhibits 56-j through 60-j are relevant even though they are not part of the administrative record petitioner further contends that exhibit 56-j is relevant to his income_tax_liability for and exhibits 57-j through 60-j are relevant to demonstrate his residence and the financial impact of the filing of the nftls respondent contends that these exhibits should not be admitted because they are not part of the administrative record exhibits 56-j through 60-j are admitted respondent contends that exhibits 47-j through 55-j should be admitted these exhibits are account transcripts of petitioner’s trust fund penalty liabilities for the tax periods at issue petitioner contends that these transcripts were not provided during the cdp hearing or as part of the administrative record these 1before the enactment of sec_7482 the venue for collection_due_process cases not involving a redetermination of tax_liability was the court_of_appeals for the district of columbia circuit 740_f3d_668 d c cir aff’g tcmemo_2012_27 sec_7482 is effective for petitions filed after date see protecting americans from tax hikes act of act pub_l_no sec_423 i - stat pincite4 because the petition in this case was filed before date sec_7482 does not apply exhibits confirm the amounts of the underlying liabilities which are not in dispute therefore exhibits 47-j through 55-j will not be admitted iv petitioner’s unpaid income_tax_liability sec_301_6320-1 proced admin regs provides in part a taxpayer is entitled to one cdp hearing with respect to the first filing of a n nftl on or after date for a given tax period or periods with respect to the unpaid tax shown on the nftl if the taxpayer timely requests such a hearing a taxpayer who fails to make a timely request for a cdp hearing is not entitled to a cdp hearing id para i respondent filed the first nftl regarding petitioner’s unpaid income_tax_liability on date in fanning county texas petitioner did not timely request a cdp hearing the only assessment made on petitioner’s income_tax account after to date was accruals of additional statutory penalties for failure to pay the tax_liability pursuant to sec_6651 and fees and collection costs this assessment did not provide petitioner the opportunity to request a cdp hearing see id para d q ad-1 furthermore the notice_of_determination did not include the unpaid tax_liability see sec_6330 we do not have jurisdiction over the unpaid income_tax_liability see inv research assocs inc v commissioner t c pincite v multiple nftls filed on date as to petitioner’s unpaid trust fund penalty liabilities sec_6320 requires the commissioner to give written notice to a taxpayer when an nftl is filed under sec_6323 sec_6323 contemplates the filing of separate nftls in multiple states or counties sec_6320 provides that a person shall be entitled to only one hearing with respect to the taxable_period for which an nftl is filed however the statute does not explicitly address whether a taxpayer’s right to an administrative hearing in the appeals_office and judicial review of the appeal office’s determination is tied to the first nftl filed against the taxpayer pursuant to sec_301_6320-1 and proced admin regs petitioner is entitled to a hearing with respect to the first nftl that is filed regarding the unpaid tax for a particular period sec_6320 does not address explicitly whether the right to an administrative hearing and judicial review is tied to the first filed nftl where a statute is ambiguous or silent we look to the legislative_history to determine congressional intent see eg 481_us_454 congress addressed this as follows in h_r conf rept no pincite 1998_3_cb_747 the conference agreement generally follow the senate amendment except that taxpayers would have a right to a hearing after the notice of lien is filed the irs would be required to notify the taxpayer that a notice lien had been filed within days afer filing during the day period beginning with mailing or delivery of such notification the taxpayer may demand a hearing before an appeals officer who has had no prior involvement with the taxpayer’s case this hearing right applies only after the first notice of lien with regard to each tax_liability is filed the house conference_report states that a taxpayer’s right to an administrative hearing and judicial review under sec_6320 arises only with respect to the first nftl that is filed for a particular tax_liability inv research assocs inc v commissioner t c pincite the settlement officer did not abuse his discretion by limiting the hearing to the garvin county nftl all the nftls were filed on the same day however the garvin county nftl was filed pincite a m and all additional nftls were filed subsequently after a m each nftl covered the same unpaid trust fund penalty liabilities totaling over of dollar_figure million owed by petitioner for the tax periods at issue petitioner is entitled to only one hearing pursuant to sec_6320 and it is proper that the garvin county nftl be the subject of the hearing and determination we do not have jurisdiction to consider the additional nftl filings see sec_301_6320-1 proced admin regs vi garvin county nftl petitioner contends that the garvin county nftl should be withdrawn because he does not own property in garvin county oklahoma sec_6321 imposes a lien upon all property and rights to property whether real or personal belonging to a taxpayer who has failed to pay taxes properly assessed against him it is well settled that the foregoing provision is broad and reveals on its face that congress meant to reach every interest in property that a taxpayer might have see 528_us_49 quoting 472_us_713 such a lien reaches inter alia property held by a third party if that third party is holding property as a nominee or alter ego of the delinquent person see g m leasin429_us_338 505_f3d_1060 10th cir 429_f3d_248 6th cir 386_fsupp2d_1207 w d okla unlike the taxpayer in dalton v commissioner tcmemo_2008_165 a proposed levy case which we remanded to the appeals_office to create a proper record as to whether the commissioner’s assertion of an interest in the property in question was proper taking into account both state law and a federal-factor analysis petitioner asserts that the garvin county nftl is invalid because he owned no property in that county during the administrative_proceeding in response to the settlement officer’s questions as to what property petitioner owned and where it was including questions as to possible nominee property alter ego property or any other co-mingled sic property petitioner responded that the settlement officer was raising a new issue hence petitioner relies solely upon his lack of record title to any property real or personal in garvin county because he owned property in that county through his wholly owned s_corporation petitioner is the sole shareholder of numerous s_corporations which operate nursing home facilities throughout oklahoma including the nursing home facility business which petitioner and his s_corporation lindsay manor nursing home inc operate in garvin county we conclude that it was not an abuse_of_discretion for respondent to sustain the garvin county nftl that nftl was filed to protect the government’s interests because petitioner operates a nursing home facility in that county through his s_corporation during their telephone conference on date upon inquiry by the settlement officer petitioner’s representative refused to elaborate and provide the settlement officer with further information as to whether petitioner’s s_corporation might be considered petitioner’s nominee or alter ego petitioner continued to assert that he directly held no personal or real_property in that county the record establishes that respondent’s determination to sustain the garvin county nftl filing and refusal to withdraw the nftl was reasonable an nftl is filed to protect the government’s interests petitioner’s s_corporation leases the premises upon which the nursing home facility business is conducted the initial term of that lease was from date through date the s_corporation as a nominee or person holding property of the taxpayer is not entitled to a cdp hearing sec_301_6320-1 q a-b5 proced admin regs see eg stinson f_supp 2d pincite9 noting that oklahoma law recognizes the alter ego or nominee doctrine concluding trusts to be alter egos or nominees of taxpayer and that taxpayer was beneficial_owner of various parcels of real_estate however it may have an opportunity to assert its ownership and to litigate that question in an appropriate forum see eg dalton v commissioner f 3d pincite n a balancing efficient tax collection against need to minimize intrusiveness petitioner contends that the settlement officer abused his discretion by failing to balance the need for efficient tax collection against the need to minimize intrusiveness to petitioner petitioner further contends that the nftls had a devastating financial impact petitioner provided a newspaper article about the nftls but did not produce evidence that showed a financial impact sec_6330 requires the settlement officer to balance any proposed collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary we find that the settlement officer did not abuse his discretion b impartial hearing petitioner contends that his cdp hearing was not fair and impartial sec_6320 provides that a hearing under this subsection shall be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax specified in subsection a a before the first hearing under this section or sec_6330 the settlement officer had no prior involvement in petitioner’s tax matters for the tax periods at issue see 514_f3d_1119 10th cir rev’g 126_tc_237 petitioner contends that the settlement officer had predetermined that there was no restriction on filing nftls in counties where a taxpayer may not own property there is no indication that the settlement officer did not give petitioner an opportunity to present his arguments there was a followup call after the initial cdp hearing and the settlement officer reviewed additional material that petitioner’s counsel submitted we find that petitioner received a fair and impartial cdp hearing c withdrawing or sustaining the nftl petitioner requests that the nftls be withdrawn we have jurisdiction to consider only whether respondent’s determination to sustain the garvin county nftl the county addressed in respondent’s notice_of_determination was an abuse_of_discretion see 123_tc_1 aff’d 412_f3d_819 7th cir sec_6323 provides in general --the secretary may withdraw a notice of lien filed under this section and this chapter shall be applied as if the withdrawn notice has not been filed if the secretary determines that-- a the filing of such notice was premature or otherwise not in accordance with administrative procedures of the secretary b the taxpayer has entered into an agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise c the withdrawal of such notice will facilitate the collection of the tax_liability or d with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of such notice would be in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states petitioner contends that the garvin county nftl was not in accordance with the law and that issue was addressed above petitioner submitted a newspaper article that discussed the nftl but did not produce evidence establishing any devastating financial impact respondent did not determine that the withdrawal of the nftl would facilitate the collection of petitioner’s tax_liabilities the other circumstances are not an issue in this case we find that respondent did not abuse his discretion in his decision not to withdraw the nftl vii conclusion we conclude that the settlement officer’s determination to sustain the nftl filing in garvin county was not an abuse_of_discretion any contention we have not addressed is irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
